Citation Nr: 1450221	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of an injury of the left shoulder, with degenerative changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative changes of the right shoulder, currently evaluated as 10 percent disabling, to include the question of the propriety of the September 2010 reduction in the rating therefor from 30 percent to 10 percent, effective from December 1, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions entered in September 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the September 2009 action, the RO confirmed a 20 percent rating for the Veteran's left shoulder disorder.  Through its rating decision of September 2010, but the RO effectuated a proposal of June 2010 to reduce the schedular evaluation assigned for his right shoulder disorder from 30 percent to 10 percent, effective from December 1, 2010.  Other pertinent rating actions taken during the course of the instant appeal include a rating decision in April 2010 in which a temporary total rating was assigned following right shoulder surgery from December 16, 2009, through March 31, 2010, and a rating determination in November 2011 in which a temporary total rating was assigned from September 29, 2010, to December 31, 2010, for the left shoulder for convalescence from surgery.  

Notice is taken that issues of the Veteran's entitlement to service connection for hearing loss and tinnitus were denied by the RO in a rating decision of November 2011.  This was followed by his entry of a notice of disagreement with that denial and the RO's issuance of a statement of the case in August 2012.  Receipt by VA of a substantive appeal relating to one or more of the claims denied is not indicated by the record, and, therefore, neither issue is in appellate status, or within the Board's jurisdiction for review at this time.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in August 2014.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Board hearing in August 2014, the Veteran described the presence of pain and limited motion of his shoulders, as well as a worsening of the manifestations of bilateral shoulder disablement since VA examinations were last performed in 2011 with respect to the left shoulder and June 2010 as to the right shoulder.  Given the lapse of so many years since the Veteran was last examined and with due consideration of his complaints of a deterioration in his symptoms, the Board finds it advisable to obtain updated clinical findings involving the current status of each shoulder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic  claims folder.  

2.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the past and current nature and severity of his service-connected bilateral shoulder disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was in fact made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

3.  Lastly, readjudicate each of the issues on appeal including the question relating to the propriety of the September 2010 reduction in the rating assigned for a right shoulder disorder.  If any of the benefits sought on appeal remain denied, furnish to the Veteran a supplemental statement of the case and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


